—Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered February 9, 1998, which revoked defendant’s probation and imposed a sentence of imprisonment.
In May 1996, defendant was sentenced to, inter alla, five years’ probation as a result of his conviction of sexual abuse in the first degree. One of the conditions of defendant’s probation was that he participate in and successfully complete a sex offender treatment program. A violation of probation petition was filed after defendant was discharged from his treatment program for failing to meet the minimum requirements for group attendance. Following defendant’s plea of guilty to violating this condition, County Court revoked defendant’s probation and resentenced him to a prison term of IV2 to 3 years. Although defendant challenges this sentence as being unduly harsh and excessive, our review of the record reveals no abuse of discretion on the part of County Court, nor do we find the existence of extraordinary circumstances warranting our intervention (see, People v Dalton, 247 AD2d 656).
Cardona, P. J., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.